Case 1:19-cv-01563-RGA Document 17 Filed 10/10/19 Page 1 of 10 PageID #: 302



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

RICHARD G. PESTELL, M.D., PH.D.,  )
                                  )
                     Plaintiff,   )
                                  )
           v.                     ) Civil Action No. 1:19-cv-01563-RGA
                                  )
CYTODYN INC.; CYTODYN OPERATIONS )
INC.; NADER Z. POURHASSAN, PH.D.; )
AND SCOTT A. KELLY, M.D.,         )
                                  )
                     Defendants.  )

            DEFENDANTS CYTODYN INC. AND CYTODYN OPERATIONS INC.’S
              PARTIAL MOTION TO DISMISS THE AMENDED COMPLAINT

       Pursuant to Rules 12(b)(6) and 12(b)(2), of the Federal Rules of Civil Procedure,

Defendants CytoDyn Inc. and CytoDyn Operations Inc. (collectively “Entity Defendants”), by

and through their undersigned counsel, hereby move this court for dismissal of Counts Four and

Two of the Amended Complaint and for dismissal of Nader Z. Pourhassan, Ph.D. and Scott A.

Kelly, M.D. (collectively “Individual Defendants” and together with Entity Defendants the

“Defendants”) from this entire action.

       In sum and as set forth more below: (I) Count Four (regarding alleged defamation)

should be dismissed because the alleged defamatory statements are indisputably true as shown

by Plaintiff’s own Exhibit D to the Complaint and Plaintiff has failed to plead any facts that

overcome the qualified privilege; and (II) Count Two (regarding a Pennsylvania’s Wage

Payment Collection Law (“PWPCL”) should be dismissed because the “wages” Plaintiff claims

are due did not come due, if at all, at any time when any of the Defendants met the PWPCL’s

definition of “Employer” or the Plaintiff was “employee” for PWPCL purposes.            Entity

Defendants also adopt the anticipated Individual Defendants’ motion to dismiss Individual

Defendants from the entire action for lack of personal jurisdiction.
Case 1:19-cv-01563-RGA Document 17 Filed 10/10/19 Page 2 of 10 PageID #: 303




I.     Plaintiff Fails to State a Defamation Claim

       1.      Count Four of the Complaint, which pertains to alleged defamation and is

directed against Entity Defendants only, should be dismissed due to Plaintiff’s failure to

state a claim upon which relief can be granted under Rule 12(b)(6). It should also be

dismissed because the allegedly defamatory statement (i.e., that the reason for Plaintiff’s

termination was “cause”) indisputably is true and the alleged publication was subject to a

qualified privilege and Plaintiff fails sufficiently to plead actual malice.

       2.      There are four elements of a cause of action for defamation in Delaware: (1) a

false and defamatory statement concerning another; (2) unprivileged publication to a third

party; (3) at least negligence on the part of the publisher; and (4) either actionability

irrespective of special harm or the existence of special harm caused by publication.1

       3.      Plaintiff’s defamation claim fails as a matter of law on the first element

because “[t]ruth is an absolute defense to a defamation action.”2 Simply put, stating that a

person was terminated on a particular basis when they were terminated on that basis is the

type of truth that serves as an absolute defense.3

       4.      In this case, the only allegedly defamatory statements by Entity Defendants

are the representation that Plaintiff was terminated “for cause” pursuant to the terms of his


1
       See Masterson-Carr v. Anesthesia Services, P.A., 2015 WL 5168557, at *16 (Del.
Super. Ct. Aug. 28, 2015).
2
       Davis v. W. Ctr. City Neighborhood Planning Advisory Comm., Inc., 2003 WL
908885, at *4 (Del. Super. Ct. Mar. 7, 2003) aff'd, 836 A.2d 513 (Del. 2003) (quoting
DeBonaventura v. Nationwide Mut. Ins. Co., 428 A.2d 1151, 1155 (Del. 1981)).
3
       See Naples v. New Castle Cty., 2015 WL 1478206, at *13 (Del. Super. Ct. Mar. 30,
2015), aff’d, 127 A.3d 399 (Del. 2015) (stating that where it is an undisputed fact that an
employee was “in fact initially terminated in part because of his violations of the
departmental gift policy,” this statement “cannot give rise to a defamation claim”).
                                              2
Case 1:19-cv-01563-RGA Document 17 Filed 10/10/19 Page 3 of 10 PageID #: 304



employment agreement.4

       5.     Plaintiff’s Complaint with its Exhibit D establish indisputably that Plaintiff’s

employment ended when the Chairman of the Board sent a letter to Plaintiff on July 25,

2019, which Plaintiff himself characterizes as causing the end of his employment.5

       6.     Specifically, that letter indisputably has a “RE” line that states “Termination

of Employment for Cause.” As Plaintiff alleges in his Complaint (at ¶ 164), the Chairman

of the Board stated in that letter that “the Board has determined you willfully and

continuously have failed to perform the duties or obligations reasonably assigned to you by

the Board from time to time, and that such willful and continued failure is not susceptible to

cure, as determined in the sole judgment and discretion of the Board.” Indisputably, as

alleged by Plaintiff, that reason is the third prong of the meaning of “Cause” under

paragraph 4.1(b) of the Employment Agreement.6 As Plaintiff further recognizes in his

Complaint (also at ¶ 172 and as shown in Exhibit D of the Complaint), that letter from the

Chairman of the Board, states that “your employment with the Company is hereby terminated

effective today, July 25, 2019.”7


4
        Compl. ¶ 182 (press release reporting that “The Company . . . terminated the employment
of [Plaintiff] . . . for cause pursuant to the terms of his employment agreement with the
Company and pursuant to the terms of his employment agreement”), ¶ 183 (a Form 8-K
Current Report “filed . . . with the SEC” that stated Plaintiff was “terminated . . . for cause
pursuant to the terms of his employment agreement”), ¶ 185 (a Schedule 14A Proxy Statement
“filed . . . with the SEC” that “termination had been ‘for cause’”), and ¶ 236 (summarizing the
above as supposedly “falsely assert[ing] that Cause existed for his termination”).
5
        Compl., Ex. D; Compl. ¶¶ 180-181 (discussing the “Termination Letter” and framing
July 26 as “the day after terminating Dr. Pestell’s employment”).
6
        Compl. ¶ 61; Compl. Ex. A, Section 4.1(b) (defining “Cause” to include “willful and
continued failure by the Executive to perform the duties or obligations reasonably assigned
to the Executive by the Board from time to time, which failure is not cured upon ten (10)
days prior written notice (unless such failure is not susceptible to cure, as determined in the
sole judgment and discretion of the Board)”).
7
        Compl., Ex. D.
                                                3
Case 1:19-cv-01563-RGA Document 17 Filed 10/10/19 Page 4 of 10 PageID #: 305



       7.      Simply put, any statement that Plaintiff was terminated “for cause” pursuant

to the terms of his employment agreement cannot be defamatory, as a matter of law, because

it is the truth. Plaintiff obviously disagrees with the determination that cause existed; and he

is entitled to try to prove that “Cause” does not exist in this case. Perhaps obviously, Entity

Defendants disagree. But that is a question for the breach of contract claim. This Motion

does not seek to dismiss Count One (alleging breach of contract). As for the defamation

claim (Count Four), Plaintiff will be unable to cite to any Delaware opinion supporting his

apparent position that, under Delaware law, a defamation claim can be bootstrapped

successfully to a breach of contract “cause” claim (where the issue of whether “Cause”

existed will be litigated) where, indisputably, the published statement of the reason for

termination is truthful.

       8.      Plaintiff’s defamation claim also fails as a matter of law on the second

element because the alleged publications are all, as a matter of law, subject to a qualified

privilege and Plaintiff fails to fulfill minimal pleading standards for alleging actual malice.

       9.      A qualified privilege generally “extends to communications made between

people who have a common interest for the protection of which the allegedly defamatory

statements that are made or which are disclosed to any person who has a legitimate expectation

in the subject matter.”8 Delaware courts have recognized qualified privilege allowing employers

“to make communications regarding the character, qualifications, or job performance of an

employee or former employee to those who have a legitimate interest in such information.”9

       10.      More specifically, when accepting a high-ranking position at a public


8
      Masterson-Carr, 2015 WL 5168557, at *17 (quoting Gilliland v. St Joseph's at
Providence Creek, 2006 WL 258259, *9 (Del. Super. Ct. Jan 27, 2006)).
9
      Id.
                                         4
Case 1:19-cv-01563-RGA Document 17 Filed 10/10/19 Page 5 of 10 PageID #: 306



company, that person chooses “to accept the kind of accountability that would allow-nay,

require” that company “to inform the investing public that [he] had been terminated”; and,

“[h]owever uncomfortable it is, corporate officers in public companies cannot avoid public

scrutiny. It comes with the job.”10 Along with that comes the indisputable fact that a publicly

traded company “has a duty to inform its shareholders” of terminations.11 Press releases of such

terminations are shielded through a qualified privilege.12 This is particularly true where such is

devoid of “adjectival attack” (which actually “suggests an absence of malice”).13            As the

Delaware Court of Chancery (through then Vice Chancellor Strine) explained, publically traded

companies are “required to make periodic disclosures to the public” on various forms, and the

circumstances surrounding the termination of executive officers is something in which “the

public would have had an interest.”14       Thus, the requirement of disclosure (and attendant

privilege for purposes of defamation analysis) extends to documents such as a Form 8-K.15

         11.    When qualified privilege applies, a plaintiff must demonstrate actual malice,



10
         Hampshire Group, Ltd. v. Kutttner, et al., 2010 WL 2739995, at *49 (Del. Ch. July 12,
2010).
11
        Id.
12
        Id. at *50 n.410 (citing Abella v. Barringer Res., Inc., 260 N.J. Super. 92, 615 A.2d 288,
293 (N.J. Super. Ch .1992) (finding that allegedly defamatory statements in an SEC filing were
protected by qualified privilege as furthering a legitimate public interest); Carnegie Intern. Corp.
v. Grant Thornton, LLP, 2006 WL 990960, at *7 (Md. Cir. Ct. Mar.30, 2006) (explaining that
absolute privilege protected statements in a Form 8-K and attached press release because, among
other things, the publication was required by law)).
13
        Id. at *4, 49, and 50 n.413.
14
        Hampshire Group, 2010 WL 2739995, at *50 (citing 15 U.S.C. § 78(m) and 17 C.F.R. §
249.30, which govern filing requirements for public companies).
15
        Id. at *50 (citing SEC Form 8-K at page 15, Item 5.02(b), available at
http://www.sec.gov/about/forms/form8-k.pdf (last visited June 20, 2010) (“If the registrant's
principal executive officer, president, principal financial officer, principal accounting officer ...
or any person performing similar functions, or any named executive officer retires, resigns or is
terminated from that position ... disclose the fact that the event has occurred and the date of the
event.”)).
                                                  5
Case 1:19-cv-01563-RGA Document 17 Filed 10/10/19 Page 6 of 10 PageID #: 307



not just negligence, to succeed in a defamation claim.16 For purposes of pleading, other

courts have stated directly that “bald allegations of malice are insufficient to defeat

immunity and that a plaintiff must allege with some clarity and precision those facts which

make the act malicious.”17 This court has applied that same standard in dismissing claims

for defamation where there is nothing but a bald assertion or legal conclusion regarding

alleged “malice.”18

       12.     In this case, the only alleged publications are the alleged “July 26 Press

Release, July 26 8-K, and August 21 14A.”19 Each of those are of the type that are subject to a

qualified privilege.

       13.     Because the disclosures that constitute the alleged publications were factually

accurate, and Plaintiff has not alleged any facts that could constitute actual malice (and the

absence of adjectival embellishment or negative characterization of Plaintiff also suggests an

absence of malice), the defamation claim should be dismissed.

II.    Plaintiff Fails to State a PWPCL Claim.

       14.     For the reasons set forth in Individual Defendants’ motion to dismiss, Individual


16
        Masterson-Carr, 2015 WL 5168557, at *17 (stating “[t]he standard for actual malice is
high. A hostile relationship between the plaintiff and the defendant is not sufficient. Once
qualified privilege is established, it is not forfeited by the mere addition of the fact that a
defendant feels indignation and resentment towards the plaintiff and enjoys making such
statements. The plaintiff bears the burden of showing that the statements were made primarily to
further interests other than those protected by the qualified privilege and that the chief motive for
making such statements was the defendant’s ill will.”) (internal quotation marks and footnotes
omitted).
17
        Estate of Saylor v. Regal Cinemas, Inc., 54 F. Supp. 3d 409, 422 (D. Md. 2014) (internal
quotation marks omitted); Gladhill v. Chevy Chase Bank, F.S.B., 2001 WL 894267, at *14 (Md.
Ct. Spec. App. Aug. 1, 2001) (applying “bald assertions of actual malice” standard and granting
motion to dismiss defamation claim).
18
        See Grubbs. v. University of Delaware Police Department, 174 F. Supp. 3d 839, 861-62
(D. Del. March 29, 2016).
19
        Compl. ¶ 232.
                                                  6
Case 1:19-cv-01563-RGA Document 17 Filed 10/10/19 Page 7 of 10 PageID #: 308



Defendants should be dismissed from this action under Rule 12(b)(2) for lack of personal

jurisdiction.

        15.     In addition, the only claim asserted against Individual Defendants (Count Two)

should be dismissed under Rule 12(b)(6) because Plaintiff still fails to state a claim upon which

relief can be granted. Thus: (a) Individual Defendants should be dismissed from this action for

that additional reason; and (b) Count Two should be dismissed as to all Defendants.

        16.     Specifically, in his Amended Complaint, Plaintiff understandably abandons his

original Delaware Wage Payment and Collection Act claim after Entity Defendants filed their

first motion to dismiss. But Plaintiff’s amended Complaint swaps that first doomed claim out in

favor of an also-inapplicable Pennsylvania Wage Payment and Collection Law (“PWPCL”)

claim.20

        17.     As Plaintiff correctly alleges, Entity Defendants are Delaware corporations with

principal places of business in Vancouver, Washington.21

        18.     Every element of “wages” that Plaintiff, in his PWPCL claim (Count Two),

claims is due did not become due, if at all, until his termination, pursuant to terms of the

Employment Agreement (attached as Exhibit A to the Amended Complaint), which Plaintiff

correctly alleges contains a Delaware governing law and Delaware jurisdiction provision.22

        19.     Indeed, Plaintiff frames all of the wages at issue in his Count Two as “Separation

Obligations, as enumerated in Section 4.1(c) of the Employment Agreement.”23 As Plaintiff

must acknowledge, because it indisputably is revealed in the plain language of Section 4.1(c) of

the Employment Agreement, such are only triggered, if at all, when Plaintiff’s “employment is

20
        See 43 P.S. § 260.2a.
21
        Compl. ¶¶ 7-8.
22
        Compl. ¶¶ 17, 67.
23
        Compl. ¶ 215 (emphasis added).
                                                7
Case 1:19-cv-01563-RGA Document 17 Filed 10/10/19 Page 8 of 10 PageID #: 309



terminated.”24

       20.       As of the filing of his original Complaint on August 22, 2019, and as of the

filing of his Amended Complaint, on September 27, 2019, Plaintiff admits that he was a

resident of Florida.25

       21.       Plaintiff also alleges he “has been domiciled” in the State of Florida “since March

2019.”26

       22.       Plaintiff elaborates, alleging that he “relocate[d] to Fort Lauderdale” at least by

March 2019.27

       23.       Plaintiff alleges his employment was terminated on July 25, 2019.28

       24.       Simply put, Plaintiff admits that, by the time any of the alleged “wages” first

became due (i.e., the date his employment terminated), he had relocated to, lived in, and was

employed in Florida, which had been the case for at least four months and more like five months.

       25.       “Employer” indisputably is defined under Section 260.2a of the PWPCL

as someone that “employs any person in the Commonwealth of Pennsylvania.”29

       26.       Moreover, although “employee” is not defined in the PWPCL, case law

consistently holds that only those employees “based in Pennsylvania” can be deemed covered by

the law. See McGoldrick v. TruePosition Inc., 623 F. Supp. 2d 619, 629 (E.D. Pa. 2009) (noting


24
         Compl., at Exhibit A, § 4.1(c) (emphasis added).
25
         Compl. ¶ 6.
26
         Compl. ¶ 12 (emphasis added).
27
         Compl. ¶ 69. Plaintiff’s move away from Pennsylvania and to Florida, to work there,
was at his own request, perhaps because he wanted to avoid paying Pennsylvania income tax.
Indeed, no Pennsylvania wage tax was withheld from any wages paid to Plaintiff starting with
the first pay period in March 2019. While Plaintiff cannot honestly dispute that fact, his reason
for the move is a fact not necessary to resolve this motion, which is premised on undisputed facts
and a matter of law.
28
         Compl. ¶ 181.
29
         Compl. ¶ 209 (emphasis added).
                                                  8
Case 1:19-cv-01563-RGA Document 17 Filed 10/10/19 Page 9 of 10 PageID #: 310



only instance where someone working outside of Pennsylvania might have a claim is, unlike in

this case, if a contract with the employer contains a Pennsylvania choice of law provision and/or

Pennsylvania forum selection clause); Killian v. McCulloch, 873 F. Supp. 938, 942 (E.D. Pa.

1995), aff’d, 82 F.3d 406 (3d Cir. 1996) (finding that employee not “based in Pennsylvania”

could not avail himself of PWPCL protections, based on finding that “[t]he legislature has a

strong interest in enacting legislation to protect those who work in the Commonwealth, but has

almost no interest in extending that protection to those who work outside Pennsylvania”); Hides

v. CertainTeed Corp., 1995 WL 458786, at *2 (E.D. Pa. July 26, 1995) (finding claim not stated

under PWPCL where employee lived and worked outside of Pennsylvania); Buche v. Liventa

Bioscience Inc., 122 F. Supp. 3d 883, 885 (D. Minn. 2015) (dismissing PWPCL count and

explaining simply that “[t]hose who work in Pennsylvania can sue under the Pennsylvania

statute, but those who do not work in Pennsylvania cannot”).

       27.     Plaintiff cannot, as a matter of law, pick from among the various states

statutes that have remedies that Plaintiff likes best, despite the inapplicability of those

laws to him.     As a person residing in Florida who worked there at the time his

employment ended, which is when all of the wages he claims are due first became due,

he should be left to any statutory remedy that his state (Florida) offers (in addition to his

breach of contract claim, which Entity Defendants obviously contest).30

       28.     Because none of the alleged facts allow a conclusion that Defendants were

“employers” (as meant in PWPCL) or the Plaintiff was an “employee” (as meant by


30
       See Fla. Stat. § 448.10 (permitting claim for unpaid wages); Buche, 122 F. Supp. 3d at
887 (explaining that someone is not “effectively out of court” even if some other state’s statue
does not provide “additional remedies that might apply under [the PWPCL]” especially where
such person can always, in theory, “recover every penny that he is owed” under a breach-of-
contract action).
                                               9
Case 1:19-cv-01563-RGA Document 17 Filed 10/10/19 Page 10 of 10 PageID #: 311



PWPCL), as a matter of law, Count Two of the Amended Complaint fails to state a

claim upon which relief can be granted and must be dismissed.

       WHEREFORE, Entity Defendants respectfully move for: (1) dismissal of Count Four

for the independently-sufficient reasons that the purported defamatory statement (i.e., that Dr.

Pestell’s employment was terminated for Cause) indisputably is true and Plaintiff fails to allege

any facts that could constitute actual malice; and (2) dismissal of Count Two because, under the

undisputed facts, as a matter of law, none of the Defendants are “Employers” and Plaintiff is not

an “employee” under the PWPCL, including at the time when any of the wages he claims are due

would have come due (i.e., at the time of termination). Entity Defendants also move for

dismissal of Individual Defendants from this entire action because, for the reasons stated in their

anticipated Motion to Dismiss, Plaintiff cannot establish a basis for personal jurisdiction for

Individual Defendants.

                                              Respectfully submitted,

                                             CONNOLLY GALLAGHER LLP

                                             /s/ Timothy M. Holly
                                             Timothy M. Holly (Del. Bar No. 4106)
                                             Aaron M. Shapiro (Del. Bar No. 3659)
                                             Lauren P. DeLuca (Del. Bar No. 6024)
                                             1201 North Market Street, 20th Floor
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 757-7300
                                             Facsimile: (302) 757-7272
                                             tholly@connollygallagher.com
                                             ashapiro@connollygallagher.com
                                             ldeluca@connollygallagher.com

                                             Attorneys for CytoDyn Inc. and
Dated: October 10, 2019                      CytoDyn Operations Inc.



                                                10
